DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-5, 7-13, 15-21, and 23-27. Claims 1, 9, 17, and 27 have been amended. Accordingly, claims 1-5, 7-13, 15-21, and 23-27 are pending in the current application.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejection does not teach “the quantization parameter value equals a degree of quantization applied to coefficients of one or more transform coefficient blocks of the chroma blocks”, however examiner respectfully disagrees. However, examiner respectfully disagrees. In Paragraph 10, Van der Auwera et al. explicitly teaches “An amount of quantization applied to a block (as indicated by a quantization parameter (QP)) can directly impact the quality of the block. Therefore, deblocking techniques typically take account of the QP of the block, e.g., when determining whether to deblock an edge of the block and how to deblock the edge.” Thus, any QP including any offset is by definition equal to an amount of quantization applied to a block. In Paragraph 23, Van der Auwera et al. teaches “video coders may quantize transform coefficients of the transformed residual block using a particular degree of quantization indicated by a quantization parameter (QP).” In Paragraph 29, Van der Auwera et al. clearly teaches “An amount of quantization applied to a block (as indicated by QP) can directly impact the quality of the block. Therefore, deblocking techniques typically take account of the QP of the block, e.g., when determining whether to deblock an edge of the block and how to deblock the edge.” In Paragraph 34, it explicitly teaches “The proposed HEVC standard includes signaling respective offset values for the quantization parameters (QP) that are used for coding the chrominance components Cr and Cb. More particularly, according to the proposed HEVC standard specifies cb_qp_offset and cr_qp_offset syntax elements that are signaled in the picture parameter set (PPS). The syntax elements cb_qp_offset and cr_qp_offset are examples of chrominance quantization parameter offset values that, for the respective chrominance component, specify an offset relative to the luminance QP, and may be used by a video coder to determine the respective chrominance QP (e.g., QP'.sub.Cb and QP'.sub.Cr) for a video block from a luminance QP (e.g., QP'.sub.Y) for the video block.” Which clearly lays out that the chroma QP values are determined using an offset to arrive at the amount of quantization that is applied. In Paragraph 73, it explicitly teaches equations to arrive at the chroma QPs including offsets. In Paragraph 74, it teaches “In the above equations, QpUV is a function, table, or the like that converts the luminance quantization parameter QP.sub.Y for a particular block of video data into the chrominance quantization parameters QP.sub.Cr or QP.sub.Cb values for the video block for Cb and Cr, respectively. QP.sub.Y,P and QP.sub.Y,Q are the luminance quantization parameter values for the first and second blocks of video data (denoted P and Q), respectively. (QP.sub.Y,P+QP.sub.Y,Q+1)/2 is the average of the luminance quantization parameter values for the first and second blocks of video data. The chrominance quantization parameter offset values for Cr and Cb are cr_qp_offset and cb_qp_offset, respectively. The chrominance quantization parameter offset values may apply to all blocks of video data in a picture, and may be signaled, e.g., by video encoder 20, in a picture parameter set (PPS).” In Paragraph 90, Van der Auwera et al. teaches “A video coder may use both the slice-level chrominance QP offsets and the picture-level chrominance QP offsets to determine the chrominance QP values (e.g., QP.sub.Cr and QP.sub.Cb) for a video block from the luminance QP value for the video block.” Thus, as is clearly laid out the quantization parameters being considered by the teachings of Van der Auwera et al., are by definition, equal to a degree of quantization applied to a block as required by the claim language.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 15-21, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al. (US 20130259141 A1) in view of Lee (US 20140348227 A1).
Regarding Claim 17, Van der Auwera et al. teaches a device for decoding video data (Figure 3, Element 30), the device comprising: 
memory configured to store video data (Figure 3, Element 82); and 
processing circuitry coupled to the memory (Paragraph 105; Paragraphs 165-168) and configured to: 
determine chroma blocks in a chroma quantization group (QG) of the video data (Paragraph 52; teaches dividing blocks into luma and chroma samples, and also grouping them into slices; Paragraph 90; clearly teaches quantization being handled at the slice-level); 
determine a quantization parameter predictor that is the same for each of the chroma blocks of the chroma QG (Paragraphs 90-95); 
determine an offset value that is the same for two or more of the chroma blocks of the chroma QG (Paragraphs 90-95); 
determine a quantization parameter value for each of the two or more of the chroma blocks in the chroma QG based on the quantization parameter predictor and the offset value, wherein the quantization parameter value equals a degree of quantization applied to coefficients of one or more transform coefficient blocks of the chroma blocks (Paragraphs 23-29; Paragraphs 34-39; Paragraphs 72-75; Paragraph 90); 
inverse quantize coefficients of one or more residual blocks for the chroma blocks based on the determined quantization parameter value (Paragraphs 134-135); 
generate one or more residual blocks based on the inverse quantized coefficients (Paragraphs 135-136); and 
reconstruct the chroma blocks based on the one or more residual blocks (Paragraphs 136-137).
However, Van der Auwera et al. does not explicitly teach wherein determining the quantization parameter value for each of the two or more of the chroma blocks comprises: determining the quantization parameter value for only one of the two or more chroma blocks in the chroma QG; and assigning the determined quantization parameter value for the other chroma blocks of the two or more chroma blocks in the chroma QG.
Lee, however, teaches determining the quantization parameter value for each of the two or more blocks comprises: determining the quantization parameter value for only one of the two or more blocks in the QG; and assigning the determined quantization parameter value for the other blocks of the two or more blocks in the QG (Paragraphs 78, and 124).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the decoding device of Van der Auwera et al. to include the shared quantization parameter values of Lee as shown above, in order to more efficiently code higher quality and higher resolution video data (See Lee Paragraph 5).
Regarding Claim 18, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the quantization parameter predictor, the processing circuitry is configured to: determine a chroma sample from one of the chroma blocks; determine a corresponding luma block to the chroma blocks based on the determined chroma sample; and determine the quantization parameter predictor based on a quantization parameter value for the corresponding luma block (Paragraphs 73-74; Paragraph 138).
Regarding Claim 19, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the quantization parameter predictor, the processing circuitry is configured to determine the quantization parameter predictor based on quantization parameter values of a neighboring chroma QG (Paragraphs 123-124; Paragraphs 156-159).
Regarding Claim 20, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the offset value that is the same for two or more of the chroma blocks of the chroma QG, the processing circuitry is configured to determine the offset value that is the same for all of the chroma blocks of the chroma QG (Paragraphs 90-95).
Regarding Claim 21, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the offset value that is the same for the two or more of the chroma blocks, the processing circuitry is configured to determine the offset value that is the same for the two or more of the chroma blocks having a size greater than a threshold size or having at least one non-zero coefficient for corresponding residual blocks, or a block that does not precede the first block in the QG that has non-zero coefficients.
Regarding Claim 23, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein the processing circuitry is configured to: partition a luma coding tree unit (CTU) and a chroma CTU in dual tree generating luma blocks of the luma CTU and chroma blocks of the CTU with different partitions, wherein the chroma blocks in the chroma QG comprise the chroma blocks of the CTU and the chroma QG includes all of the chroma blocks of the CTU such that the chroma QG is same size as the CTU (Paragraphs 52-59).
Regarding Claim 24, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein a size of the chroma QG is restricted to less than or equal to a size of a corresponding luma QG (Paragraphs 52-59).
Regarding Claim 25, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches further comprising a display configured to display decoded video data (Figure 1, Element 32).
Regarding Claim 26, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein the device comprises one of a camera, a computer, a wireless communication device, a broadcast receiver device, or a set-top box (Paragraph 40).
Method Claims 1-5 and 7-8 are drawn to the method of using corresponding apparatus claimed in claims 17-21 and 23-24 and are therefore rejected for the same reasons as used above.
Encoder claims 9-13 and 15-16 are drawn to the encoder performing the inverse actions to the decoder claimed in claims 17-21 and 23-24 and contain similar limitations as those above and are rejected for the same reasons as used above. Van der Auwera et al. further teaches a method of encoding video data and signaling information indicative of the quantized coefficients and the offset value (Figure 2, Element 20; Paragraphs 118-119).
Claim 27 has limitations similar to claim 17 and is rejected for the same reasons as used above. Van der Auwera et al. further teaches a non-transitory computer-readable storage medium storing instructions thereon that when executed cause one or more processors of a device for decoding video data (Paragraph 165).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN MAHMUD/Primary Examiner, Art Unit 2483